Notice of Pre-AIA  or AIA  Status
Claims 1-6, 7-13 and 15-19 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.

Response to Arguments
4.          Following Applicants arguments and amendments to the claims, the 101 rejection of the claims is Withdrawn.


Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.        Claims 1, 3, 5, 8, 10, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MATHUR et al. (PUB NO: 20160202227 A1) hereinafter MATHUR, in view of MAHESHWARI (NPL “AN APPROACH TO MODELING AND OPTIMIZATION OF INTEGRATED RENEWABLE ENERGY SYSTEMS (IRES)”, 2013).

Regarding claim 1, 8 and 15
MATHUR teaches a method for groundwater and solar energy usage optimization for an agricultural region in an Internet of Things (IoT) computing environment by one or more processors, (See para 24 and fig 3(computer system)-The precision agriculture system may receive 

receiving informational data of groundwater characteristics, weather data, weather forecasts, solar energy forecasts, historical water pumping data, crop and soil characteristics, agricultural management strategies, or a combination thereof;(see para 24-The precision agriculture system may receive the data from the variety of data sources as a corpus of data. See para 47-The corpus of data may also, or alternatively, include data from a server that provides Doppler weather forecasts or historical weather information, a server that provides image data and or agricultural index data from government and/or academic sources, a server that provides market data for specific crops, the USDA "soil type" database, a server that provides historical growth trends for particular crops, farmers (e.g., data relating to best practices for running a farm), agronomists, and/or another source that provides information that may be useful in creating models relating to a farm or group of farms.)

generating features from the informational data for use in training a plurality of machine learning models; (see para 24-The precision agriculture system may receive the data from the variety of data sources as a corpus of data, may pre-process the corpus of data to create training data, and may, through the use of machine learning, create one or more models that may be used to identify alerts relating to crops and recommended courses of action. See para 57-Once the models have been created, precision agriculture system 250 may further train the models and/or create new models, based on receiving new training data)
Examiner note: Examiner consider training data as the generated features obtained from the corpus data after it was been processed.

training each of the plurality of machine learning models using the generated features and feedback information from one or more IoT sensor devices, wherein the plurality of machine learning models include at least a water usage model;( see para 24- The precision agriculture system may receive the data from the variety of data sources as a corpus of data, may pre-process the corpus of data to create training data, and may, through the use of machine learning, create one or more models that may be used to identify alerts relating to crops and recommended courses of action. Examples of recommended courses of action may include, a predicted best time to harvest a crop, a predicted best time to sell a crop, the quantity of the crop to sell, when to purchase additional insurance coverage and the amount to purchase, when to water a crop, the quantity of water to use in watering a crop, when to use chemicals (e.g., fungicides) on a crop, the quantity of chemicals to use, when to schedule a worker to perform a particular action, when to schedule a company to repair or perform maintenance on a piece of equipment, etc; see para 28-As shown in FIG. 2, environment 200 may include a user device 210, one or more sensor devices 220-1 through 220-N (N.gtoreq.1) Devices of environment 200 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections. see para 47- precision agriculture system 250 may receive a corpus of data. The corpus of data may include data from sensor devices 220 and/or external information sources 240. For example, the corpus of data may include data from a camera (e.g., a visual spectrum imaging camera, an infrared or near infrared imaging camera, etc.), a sap flow sensor, a temperature sensor, a soil temperature sensor, a water sensor, a wind sensor, and/or another type of sensor/device located on or near a farm.  See para 57-Once the models have been created, precision agriculture system 250 may further train the models and/or create new models, based on receiving new training data)


Examiner note: Examiner consider the sensor devices are IoT devices since they communicate wirelessly with other devices as shown in fig 2. Water usage model is one of the machine learning model which is created using water sensor. Water sensor is used to obtain the data related to the quantity of water to use in watering a crop.

inferring relationships between the plurality of trained machine learning models, according to concept data maintained in a knowledge database, to generate a prediction of water usage; (see para 24- The precision agriculture system may receive the data from the variety of data sources as a corpus of data, may pre-process the corpus of data to create training data, and may, through the use of machine create one or more models that may be used to identify alerts relating to crops and recommended courses of action. Examples of recommended courses of action may include, a predicted best time to harvest a crop, a predicted best time to sell a crop, the quantity of the crop to sell, when to purchase additional insurance coverage and the amount to purchase, when to water a crop, the quantity of water to use in watering a crop, when to use chemicals (e.g., fungicides) on a crop, the quantity of chemicals to use, when to schedule a worker to perform a particular action, when to schedule a company to repair or perform maintenance on a piece of equipment, etc)

Examiner note: The precision agriculture system use received data to train one or more trained machine learning models to identify alerts relating to crops. The received data representing more than one trained machine learning models indicate the relationship between the machine learning models which is used to identify the quantity of water to use in watering a crop.

determining an amount of water required for the agricultural region according to the prediction based on the inferred relationships between the plurality of trained machine learning models(see para 24- Examples of recommended courses of action may include, a predicted best time to harvest a crop, a predicted best time to sell a crop, the quantity of the crop to sell, when to purchase additional insurance coverage and the amount to purchase, when to water a crop, the quantity of water to use in watering a crop)

However, MATHUR does not teach
plurality of machine learning models include an energy usage model and prediction of solar energy generation.
determining an amount of solar energy required to pump the water in a water pumping system for the agricultural region according to the prediction based on the inferred relationships between the plurality of trained machine learning models.

solar energy generation relative to the amount of solar energy required to pump the water will exceed a second predetermined threshold associated with the energy usage model, providing, via a user interface, an interactive notification to distribute the water or the solar energy to an alternative purpose, wherein the interactive notification is provided in real-time as a supply and demand of the water and the solar energy fluctuates.

In the related field of invention, MAHESHWARI teaches plurality of machine learning models include an energy usage model and prediction of solar energy generation. (See page 35- IV.3 Modeling of PV system and see also page 49 and see page 21-23-Several optimization techniques have been proposed to optimize hybrid renewable systems as well as integrated renewable energy systems. commonly used algorithms are Multi-objective evolutionary algorithm (MOEA), simulated annealing, artificial neural networks,)

    PNG
    media_image1.png
    179
    828
    media_image1.png
    Greyscale


determining an amount of solar energy required to pump the water in a water pumping system for the agricultural region according to the prediction based on the inferred relationships between the plurality of trained machine learning models. (See page 46 and page 63 -Table V.2 Amount of water pumped by PV array and see page 77-appendices and see page 21-23-Several optimization techniques have been proposed to optimize hybrid renewable systems as well as integrated renewable energy systems. commonly used algorithms are Multi-objective evolutionary algorithm (MOEA), simulated annealing, artificial neural networks, multi-objective particle swarm optimization algorithm (MOPSO), non-dominated sorting genetic algorithm (NSGA-II) a)


    PNG
    media_image2.png
    306
    938
    media_image2.png
    Greyscale



Examiner note: Examiner found several optimization technique such as neural network is used to determine an amount of solar energy required to pump water. The combination of more than neural network models constitute the relationship between the neural network models.

responsive to predicting the water usage relative to the amount of water required will exceed a first predetermined threshold associated with the water usage model or predicting the
solar energy generation relative to the amount of solar energy required to pump the water will exceed a second predetermined threshold associated with the energy usage model, providing, via a user interface, an interactive notification to distribute the water or the solar energy to an alternative purpose, wherein the interactive notification is provided in real-time as a supply and demand of the water and the solar energy fluctuates. (See page 45-46- 

    PNG
    media_image3.png
    828
    854
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    679
    863
    media_image4.png
    Greyscale


Examiner note: Examiner consider the z26 is the amount of water stored for future use (other than irrigation purpose). The first threshold is determined by the α23 which is used to determine the amount of water stored for other use. For example, if α23 > 1 indicates water used for alternative purpose. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of precision agriculture as disclosed by MATHUR to include plurality of machine learning models include an energy usage model and prediction of solar energy generation, determining an amount of solar energy required to pump the water in a water pumping system for the agricultural region according to the prediction based on the inferred relationships between the  as disclosed by MAHESWARI in the system of MATHUR in order to develop the concept of integrated renewable energy in terms of modeling and optimization. A stand-alone system makes isolated rural areas self-sufficient for basic needs such as cooking, water needs and electricity in a cost effective and efficient manner, without the need of the central grid. (See page 7)


Regarding claim 3 and 10
MATHUR further teaches predicting the amount of water required for usage in the agricultural region. (see para 24- Examples of recommended courses of action may include, a predicted best time to harvest a crop, a predicted best time to sell a crop, the quantity of the crop to sell, when to purchase additional insurance coverage and the amount to purchase, when to water a crop, the quantity of water to use in watering a crop)
MATHUR does not teach predicting the amount of solar energy available for the agricultural region. 
However, MAHESWARI further teaches predicting the amount of solar energy available for the agricultural region. (See page 35 and page 49)

    PNG
    media_image5.png
    789
    805
    media_image5.png
    Greyscale


    PNG
    media_image1.png
    179
    828
    media_image1.png
    Greyscale



Regarding claim 5, 12 and 18
MATHUR does not teach determining an amount of photovoltaics (PV) energy required to pump the water pumping system according to water and solar energy supplies and demands in the agricultural region.

However, MAHESHWARI further teaches determining an amount of photovoltaics (PV) energy required to pump the water pumping system according to water and solar energy supplies and demands in the agricultural region. (See page 11-Concentrating Solar power (CSP) is one of the most promising technologies for harvesting solar energy. The storage capability allows CSP power plants to generate base-load power (minimum power that a utility must continuously supply to its customers to meet demand at a given time. See page 43-51 IV.8.1 Method 1: Resource- Need Matching) 
    PNG
    media_image2.png
    306
    938
    media_image2.png
    Greyscale



9.           Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being MATHUR et al. (PUB NO: 20160202227 A1) hereinafter MATHUR, in view of MAHESHWARI (NPL “AN APPROACH TO MODELING AND OPTIMIZATION OF INTEGRATED RENEWABLE ENERGY SYSTEMS (IRES)”, 2013) and further in view of Campana et al., (NPL: Campana et al., “Economic optimization of photovoltaic water pumping systems for irrigation” 2015). 

Regarding Claim 2, 9 and 16
MATHUR further teaches determining the amount of water by measuring rainfall based on one or more IoT sensor devices at one of the plurality of locations in the agricultural region. (See ¶ 30 - Sensor device 220 may include one or more devices for obtaining sensor-related information. For example, sensor device 220 may include a camera (e.g., a visual spectrum imaging camera, an infrared or near infrared imaging camera, a multispectral imaging camera, a hyperspectral imaging camera, a thermal imaging camera, a laser mapping imagery camera, etc.), a sonar device capable of generating sonar-generated mapping imagery, a sensor capable of detecting precipitation, a sensor capable of detecting rainfall.)

However, the combination of MATHUR and MAHESHWARI does teach determining the amount of water by measuring rainfall based on groundwater discharge for at least one of the plurality of locations in the agricultural region based on measured groundwater heads.

In the related field of invention, Campana teaches determining the amount of water by measuring rainfall based on groundwater discharge for at least one of the plurality of locations in the agricultural region based on measured groundwater heads. (Page 37 column 2- At high power inputs and thus water flows, the effective operational hydraulic head can differ from the fixed hydraulic head assumed in the simulations due to pressure variation in the irrigation system.[corresponds to the groundwater heads] The water flow for power input lower than 250 W becomes zero since the power produced by the PV system is not enough to run the pumping unit. Fig. 5 compares the simulated results and the measured data about the reference evapotranspiration. The measured data have been reconciled by the outliers produced during the precipitation events. [Corresponds to the rainfall] In general, the calculated results agree well with the measured data. The discrepancies between measured and calculated data are caused by the pressure of wind gusts on the lysimeter, objects on the lysimeter and temperature effects.)

    PNG
    media_image6.png
    420
    916
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    460
    784
    media_image7.png
    Greyscale
Examiner note: Examiner consider hydraulic head as the groundwater head that measures the amount of rainfall (amount of water during rainfall) as shown in the above figure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of precision agriculture as disclosed by MATHUR and MAHESHWARI to include determining the amount of water by measuring rainfall based on groundwater discharge for at least one of the plurality of locations in the agricultural region based on measured groundwater heads as disclosed by Campana in the system of MATHUR and MAHESHWARI for optimization of the photovoltaic water pumping (PVWP) system for irrigation with the consideration of groundwater response and economic factors. This optimal configuration can guarantee continuous operations and lead to a substantial reduction of photovoltaic array size and consequently of the investment capital cost and the payback period (See Abstract)

           Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable MATHUR et al. (PUB NO: 20160202227 A1) hereinafter MATHUR, in view of MAHESHWARI (NPL “AN APPROACH TO MODELING AND OPTIMIZATION OF INTEGRATED RENEWABLE ENERGY SYSTEMS (IRES)”, 2013) and further in view of Gopal et al., (PUB NO: US 2008/0046387 A1).

Regarding claim 4 and 11
MATHUR does not teach predicting the excess solar energy to sell to a power grid; and predicting the excessive water for non-agricultural usages.
However, MAHESWARI further teaches predicting the excessive water for non-agricultural usages. See page 45-46- 

    PNG
    media_image3.png
    828
    854
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    679
    863
    media_image4.png
    Greyscale

The combination of MATHUR and MAHESHWARI does not teach predicting the excess solar energy to sell to a power grid.
In the similar field of invention, Gopal teaches predicting the excess solar energy to sell to a power grid; ( See ¶ 35 The control processor 101 makes multiple decisions for the current time interval and one such decision could be to sell excess energy within a domain to the local utility (external power) grid 112.[predicting based on multiple decision. ¶38 in the energy control system 100, solar (photo-voltaic) panels 107 in FIG. 1 convert solar photonic energy into electrical energy.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of precision agriculture as disclosed by MATHUR and MAHESHWARI to include predicting the excess solar energy to sell to a power grid as taught by Gopal in the system of MATHUR and MAHESHWARI for optimally managing energy generation and usage within the domain. (See ¶07)



Regarding claim 17
MATHUR further teaches predicting the amount of water required for usage in the agricultural region. (see para 24- Examples of recommended courses of action may include, a predicted best time to harvest a crop, a predicted best time to sell a crop, the quantity of the crop to sell, when to purchase additional insurance coverage and the amount to purchase, when to water a crop, the quantity of water to use in watering a crop)
MATHUR does not teach predicting the amount of solar energy available for the agricultural region. 
However, MAHESWARI further teaches predicting the amount of solar energy available for the agricultural region. (See page 35 and page 49)

    PNG
    media_image5.png
    789
    805
    media_image5.png
    Greyscale


    PNG
    media_image1.png
    179
    828
    media_image1.png
    Greyscale

MATHUR does not teach predicting the excess solar energy to sell to a power grid; and predicting the excessive water for non-agricultural usages.
However, MAHESWARI further teaches predicting the excessive water for non-agricultural usages. See page 45-46- 

    PNG
    media_image3.png
    828
    854
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    679
    863
    media_image4.png
    Greyscale

The combination of MATHUR and MAHESHWARI does not teach predicting the excess solar energy to sell to a power grid.
In the similar field of invention, Gopal teaches predicting the excess solar energy to sell to a power grid; ( See ¶ 35 The control processor 101 makes multiple decisions for the current time interval and one such decision could be to sell excess energy within a domain to the local utility (external power) grid 112.[predicting based on multiple decision. ¶38 in the energy control system 100, solar (photo-voltaic) panels 107 in FIG. 1 convert solar photonic energy into electrical energy.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of precision agriculture as disclosed by MATHUR and MAHESHWARI to include predicting the excess solar energy to sell to a power grid as taught by Gopal in the system of MATHUR and MAHESHWARI for optimally managing energy generation and usage within the domain. (See ¶07)

11.                 Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable MATHUR et al. (PUB NO: 20160202227 A1) hereinafter MATHUR, in view of MAHESHWARI (NPL “AN APPROACH TO MODELING AND OPTIMIZATION OF INTEGRATED RENEWABLE ENERGY SYSTEMS (IRES)”, 2013) and further in view of Cobo (PUB NO: US 2015/0064022 A1)

Regarding claim 6, 13 and 19
The combination of MATHUR and MAHESWARI does not teach continuously sampling water usage and determining solar energy amounts over a selected time period by the one or more IoT sensors.
In the related field of invention, Cobo teaches continuously sampling water usage and determining solar energy amounts over a selected time period by the one or more IoT sensors. (¶ 11 and see fig 1-The power module 112 is operable to transfer the amount of solar energy from the solar-panel to the battery, receive communication from the water level sensor, interpret the communication from the water level sensor, and activate the sump pump to extract the quantity of water from the enclosed area of the building throughout at least one predetermined length of time.[Corresponds to the determining solar energy amounts over a selected period of time by water level sensor] (¶ 61 and see fig7- The autonomous water extraction system 100 may include a plurality of water level sensors 708. Any reference to the power module 112, includes reference to the separate processor, as both are intended to operate in the same manner. The water level sensor 708 is coupled to the power module 112 through a communication link (not shown), e.g., wiring. The communication link can be a wired or wireless communication link, communicatively coupling the water level sensor 708 and the power module 112. [Corresponds to the IoT sensor device since the communication link is wireless] In one embodiment, the communication link is a wired communication link operable to transmit a power signal to the power module 112, which activates the sump pump 110 to pump the water 702 from the sump pit 700. More specifically, the power module 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of precision agriculture as disclosed by MATHUR and MAHESHWARI to include continuously sampling water usage and determining solar energy amounts over a selected time period by the one or more IoT sensors as taught by Cobo in the system of MATHUR and MAHESHWARI in order to extract autonomous water from a basement of a house with no live connection to a municipal power supply. (¶002)

Conclusion
12.      All claims 1-6, 8-13 and 15-19 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10816430 B1 Jerphagnon et al.
Discussing the method of detecting anomalies in pumping plants that irrigate farmed lands. Irrigation methods include surface irrigation techniques such as flood and furrow, and pressurized irrigation using a network of pipes such as sprinklers, center pivots, and drip nozzles.

13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/
 Examiner, Art Unit 2128       

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128